Brown, P. J., and Bartlett, J. (dissenting) :
In dissenting from Judge Hatch’s conclusions we do not desire to be understood as disagreeing with his argument upon the main question. We agree with him that in removing the limit heretofore imposed upon verdicts in actions for causing death, it was not intended to change the power of the- court to supervise and reduce such verdicts. Cases of this character are to be treated precisely as an action for injuries to a living person would be treated. Our power is a supervisory one, and we must give due effect to the judgment of the jurors.
The case is not to be treated on appeal as it would if we were called upon to fix the damages in the first instance. To justify *50interference with the verdict it must appear that some rule of law has been violated or else that it is so excessive as to indicate partiality, passion or prejudice in the minds of the jurors.
The verdict in this case is upon the border line. It probably is larger in amount than, the judges of this court would have awarded, but it is not beyond the fair inference to be drawn from the cir- • cumstances surrounding the deceased and her relations to her next ■of kin, and it does not indicate prejudice on the part of the jurors..
For these reasons we think the judgment should be affirmed.
Judgment and order reversed and new trial granted, costs to abide the event, unless plaintiff stipulates within twenty days to reduce the verdict to $5,000, with a proportionate part of extra allowance. If such stipulation is filed the judgment so reduced is unanimously affirmed, without costs. .